          Case 1:18-cv-07652-DLC Document 60 Filed 10/28/19 Page 1 of 2




                                           Attorneys at Law
                        45 BROADWAY, SUITE 620, NEW YORK, NEW YORK 10006
                               TEL: (212) 248-7431 FAX: (212) 901-2107
                                  WWW.NYCEMPLOYMENTATTORNEY.COM
                                     A PROFESSIONAL LIMITED LIABILITY COMPANY




                                                                         October 28, 2019

Via ECF
The Honorable Denise L. Cote
United States District Judge for the
Southern District of New York
500 Pearl Street, Room 1910
New York, New York 10007

       Re:     Leonides Duverny v. Hercules Medical P.C., et al.
               Docket No. 18-cv-7652(DLC)

Dear Your Honor:

        This firm represents Plaintiff, Leonides Duverny, in the above-referenced matter. Plaintiff
writes to respectfully request the Court decline to consider Defendant’s reply untimely submitted
today October 28, 2019.

       By way of background, Plaintiff requested and the Court granted an extension of the Summary
Judgment Briefing Scheduling making Plaintiff’s opposition due on or before October 8, 2019. (Dkts.
Nos. 52 and 53). The Court further Ordered that Defendants’ reply brief was due on or before October
22, 2019. (Dkts. No. 52 and 53). Defendants did not file their reply on or before October 22, 2018.
Defendants did not submit their reply until today October 28, 2019. (Dkt. Nos. 58 and 59).
Defendants did not take any steps to obtain an extension of time to file their reply. As such, the Court
should decline to consider Defendants’ reply in further support of their summary judgement motion.

       Plaintiff thanks the court for its time and attention to this matter.

                                                              Respectfully submitted,


                                                                      /s/
                                                              Joshua M. Friedman, Esq.
                                                              Phillips & Associates, PLLC
        Case 1:18-cv-07652-DLC Document 60 Filed 10/28/19 Page 2 of 2



                                           45 Broadway, Suite 620
                                           New York, NY 10006
                                           (212) 248-7431
                                           jfriedman@tpglaws.com


cc:   To all counsel of record (via ECF)
